Title: To Thomas Jefferson from Thomas Attwood Digges, 11 March 1807
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Warburton Mar 11 1807
                        
                        My old acquaintance & neighbour Doctor Rhd. H. Courts who is now with me, & who has a plaint to make to
                            You, (which from my confinement I cannot personally attend Him in,) will wait upon you with this.
                        The Doctor served faithfully & for several years in our Revolutionary War, has been ever a firm & uniform
                            Republican (even in the worst of times), a constant supporter of the present administration, and no small aid to our party
                            in our County Election combats altho living in the neighbourhood of a phalanx of our hardy & direct opponents.
                        For His public services He has never Recievd any compensation as will appear by Documents now in His
                            possession.   I chearfully acquiese in giving Him this introductory to You, and to solicit Your usual Kindness & attention
                            to Him.   I have often wishd to give Dr. Courts a personal Introduction to You, But his avocations in Phisic & in
                            Magistracy in His neighbourhood has prevented our meetings in the City.
                        The Doctor has been the first to inform me of my friend Mr T. M. Randolphs illness, He having visited Mr. R
                            in his sick Chamber.   I sincerely hope he has recoverd, & may long live a blessing to His charming & amiable Family.
                            
                  With grt. regard affection & esteem I am Dr. Sir Yr. Obt. Hle. Serv
                        
                            Thos Digges
                            
                        
                    